United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-995
Issued: October 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 29, 2012 appellant filed a timely appeal of an October 4, 2011 schedule award
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the schedule award issue.
ISSUE
The issue is whether appellant sustained a ratable impairment entitling him to a schedule
award.
FACTUAL HISTORY
On March 23, 2001 appellant, then a 49-year-old letter carrier, injured his back while in
the performance of duty. He underwent decompressive laminectomy, lateral transverse process
fusion, posterior lumbar interbody fusion, intervertebral spacer placement and pedicle screw
1

5 U.S.C. § 8101 et seq.

instrumentation at L3-4, L4-5 and L5-S1 in 2006. OWCP accepted the claim for lumbago,
displacement of lumbar intervertebral disc without myelopathy, encephalopathy, constipation,
adjustment disorder with mixed anxiety and depressed mood and other psychogenic pain and
paid disability compensation accordingly. Appellant stopped work on October 9, 2006 and did
not return. He was subsequently implanted with a spinal cord stimulator on January 24, 2008,
which was later revised on December 2, 2010.2
Appellant filed a claim for a schedule award on May 6, 2011. In a June 13, 2011 report,
Dr. Steven C. Poletti, his attending physician and a Board-certified orthopedic surgeon, noted
that appellant experienced bilateral lower extremity weakness and atrophy. Citing an
unspecified edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment3 (A.M.A., Guides), Dr. Poletti assigned a whole-person impairment
rating of 25 percent.4
On July 5, 2011 Dr. James W. Dyer, an OWCP medical adviser and Board-certified
orthopedic surgeon, reviewed Dr. Poletti’s report. He pointed out that the impairment rating was
not based on the standard set forth in the A.M.A., Guides supplement “Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition”5 (The Guides Newsletter).
Dr. Dyer
recommended a second opinion examination.
OWCP referred appellant for a second opinion examination to Dr. William L. Lehman,
Jr., a Board-certified orthopedic surgeon. In an August 22, 2011 report, Dr. Lehman reviewed
the July 12, 2011 statement of accepted facts and medical file. On examination he observed
restricted lumbar flexion and diminished bilateral ankle jerk reflex as well as the absence of
bilateral lower extremity sensory and motor deficits, edema, atrophy and deformity. Dr. Lehman
opined that appellant did not sustain spinal nerve extremity impairment as described in The
Guides Newsletter. He explained that there was no objective evidence of any specific muscle
atrophy or loss of strength that would suggest ongoing radiculopathy. Dr. Lehman stated that
electrical studies were normal and that motor and sensory examination of both legs was normal.
He alternatively assigned a three-percent whole-person impairment rating due to pain.
On September 28, 2011 Dr. Dyer reviewed Dr. Lehman’s August 22, 2011 report and
agreed that appellant did not sustain spinal nerve extremity impairment. He noted that
Dr. Lehman’s whole-person impairment rating of three percent was inappropriate.
By decision dated October 4, 2011, OWCP denied appellant’s schedule award claim,
finding the medical evidence insufficient to establish permanent impairment of a scheduled
member.
2

The foregoing information was incorporated into a July 12, 2011 statement of accepted facts.

3

See infra note 7.

4

Appellant also submitted records from physician assistants dated January 25 and August 2, 2011.
addressed the issue of permanent impairment.
5

None

Christopher R. Brigham, M.D., “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition,” The
Guides Newsletter (July and August 2009).

2

LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.6 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7
Although the A.M.A., Guides presents methods for estimating impairment to the spine
and to the whole person,8 FECA does not authorize schedule awards for loss of use of the back,
spine or the body as a whole.9 Amendments to FECA, however, modified the schedule award
provision to allow for an award for permanent impairment to a member of the body covered by
the schedule regardless of whether the cause of the impairment originated in a scheduled or
nonscheduled member. As the schedule award provisions of FECA include the extremities, a
claimant may be entitled to a schedule award for permanent impairment to a limb even though
the cause of the impairment originated in the spine.10
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as impairments of the extremities. Recognizing that FECA allows ratings
for extremities and precludes ratings for the spine, The Guides Newsletter offers an approach to
rating spinal nerve impairments consistent with sixth edition methodology.11 OWCP has
adopted this approach for rating impairment to the upper or lower extremities caused by a spinal
injury.12
ANALYSIS
The Board finds that appellant did not sustain a ratable impairment of a scheduled body
member.
6

5 U.S.C. § 8107; 20 C.F.R. § 10.404. No schedule award is payable for a member, function or organ of the
body not specified under FECA or the implementing regulations. J.Q., 59 ECAB 366 (2008).
7

K.H., Docket No. 09-341 (issued December 30, 2011). See generally A.M.A., Guides (6th ed. 2008).

8

See B.M., Docket No. 09-2231 (issued May 14, 2010); Janae J. Triplette, 54 ECAB 792 (2003).

9

J.Q., supra note 6. FECA expressly defines “organ” as “a part of the body that performs a special function and
for purposes of this subchapter excludes the brain, heart and back.” 5 U.S.C. § 8101(19). Also, a description of
impairment in terms of “whole person” or “whole body” is not probative as to the extent of loss of use of a specific
scheduled member of the body under section 8107 of FECA. R.I., Docket No. 09-1559 (issued August 23, 2010).
10

W.D., Docket No. 10-274 (issued September 3, 2010); Rozella L. Skinner, 37 ECAB 398 (1986).

11

L.J., Docket No. 10-1263 (issued March 3, 2011).

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).

3

OWCP accepted that appellant sustained lumbago, displacement of lumbar intervertebral
disc without myelopathy, encephalopathy, constipation, adjustment disorder with mixed anxiety
and depressed mood and other psychogenic pain as a result of a March 23, 2001 injury.
Thereafter, appellant filed a claim for a schedule award and submitted medical evidence.
Dr. Poletti, appellant’s attending physician, assigned a 25-percent whole-person impairment
rating in a June 13, 2011 report. As noted, FECA does not permit schedule awards for
impairment of the back or the body as a whole. As Dr. Dyer correctly pointed out, Dr. Poletti
did not utilize the standard set forth in The Guides Newsletter for rating impairment to the lower
extremities caused by a spinal injury. He only alluded to an unspecified version of the A.M.A.,
Guides. Thus, Dr. Poletti failed to establish permanent impairment of a scheduled body
member.13
Dr. Lehman’s August 22, 2011 report constitutes the weight of the medical evidence with
regard to whether appellant has a ratable impairment of his legs. The weight of the medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
analysis manifested and the medical rationale expressed in support of the physician’s opinion.14
Dr. Lehman reviewed the July 12, 2011 statement of accepted facts, the medical file and
performed a comprehensive physical evaluation. He observed the lack of bilateral lower
extremity sensory and motor deficits and concluded that a schedule award for impairment of the
legs was not warranted under The Guides Newsletter.15 Although Dr. Lehman found three
percent whole person impairment due to pain, FECA, as noted, does not allow schedule awards
for impairment of the spine or the body as a whole. An OWCP medical adviser reviewed the
matter and concurred with Dr. Lehman that appellant had no ratable impairment of either leg. In
view of the totality of the medical evidence, the Board finds that OWCP properly denied
appellant’s claim.
Appellant contends on appeal that the medical evidence sufficiently established that he
sustained a ratable impairment of a scheduled member. He also asserts that Dr. Lehman
fabricated his report. The Board has noted the deficiencies in Dr. Poletti’s report. The case
record does not provide evidence corroborating appellant’s allegation of misconduct. The Board
notes that he submitted new evidence after issuance of the October 4, 2011 decision. However,
the Board lacks jurisdiction to review evidence for the first time on appeal.16
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment.

13

The Board adds that Dr. Poletti did not offer a rationalized opinion as to the percentage of permanent
impairment. See id. at Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6(a)-(c)
(January 2010).
14

I.R., Docket No. 09-1229 (issued February 24, 2010); James Mack, 43 ECAB 321, 329 (1991).

15

The Board agrees with Dr. Dyer that Dr. Lehman’s whole-percent impairment rating of three percent was
improper. See supra note 9.
16

20 C.F.R. § 501.2(c).

4

CONCLUSION
The Board finds that appellant did not sustain a ratable impairment.
ORDER
IT IS HEREBY ORDERED THAT the October 4, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

